EXHIBIT 10.1 CONSULTINGAGREEMENT AGREEMENT made as of the 11th day of March by and between CHINA TEL GROUP INC., maintaining its principal offices at8105 Irvine Center Drive Suite 800 Irvine, CA 92618 (hereinafter referred to as "CHINATEL") and STRATEGIC PARTNERS CONSULTING, LLC maintaining his principal offices at 58 Autumn Lane Bristol, NH 03222 (hereinafter referred as "STRATEGIC"). W I T N E S S E T H: WHEREAS, STRATEGIC is engaged in the business of financial consulting services and has knowledge, expertise and personnel to render the requisite services to CHINATEL; and WHEREAS, CHINATEL is desirous of retaining STRATEGIC for the purpose of obtaining these services so as to better, more fully and more effectively present itself in the financial services community. NOW, THEREFORE, in consideration of the premises and of the mutual covenants and agreements contained herein, it is agreed as follows: I. Engagement of STRATEGIC.CHINATEL herewith engages STRATEGIC and STRATEGIC agrees to render to CHINATEL financial consulting services which would include evaluating various business strategies and recommending changes where appropriate and also critically evaluate CHINATEL’s performance in view of its corporate planning and business objectives. A.The consulting services to be provided by the STRATEGIC shall include, but are not limited to, the development, implementation and maintenance of a sound financial advisory strategy which would include: 1. Corporate Planning(a) develop an in-depth familiarization with CHINATEL's business objectives and bring to its attention potential or actual opportunities which meet those objectives or logical extensions thereof, (b) alert the CHINATEL to new or emerging high potential forms of production and distribution which could either be acquired or developed internally, (c) comment on CHINATEL's corporate development including such factors as position in competitive environment, financial performances vs. competition, strategies, operational viability, etc., and (d) identify prospective suitable merger or acquisition candidates for the CHINATEL, perform appropriate diligence investigations with respect thereto, advise the CHINATEL with respect to the desirability of pursuing such candidates, and assist the CHINATEL in any negotiations which may ensue there from. B. The services to be rendered by STRATEGIC to the CHINATEL shall under NO circumstances include the following: 1.Any activities which could be deemed by the Securities and Exchange Commission to constitute investment banking or any other activities required bySTRATEGIC to be registered as a broker-dealer under the Securities Act of 1934. 2.Any activities which could be deemed to be in connection with the offer or sale of securities in a capital-raising transaction. -1- C.CHINATEL acknowledges that STRATEGIC will devote such time as is reasonably necessary to perform the services for CHINATEL, having due regard for STRATEGIC's commitments and obligations to other businesses for which it performs consulting services. II.
